Title: From John Adams to Oliver Spencer, 11 August 1798
From: Adams, John
To: Spencer, Oliver


To the Inhabitants of Hamilton County in the Territory of the United States Northwest of the River Ohio
Gentlemen
Quincy August 11th 1798

I thank you for your Address of the 4th of July which has been forwarded to me by Colonel Spencer, signed by your officers as you requested.
That auspicious day on which the United States took a rank among the Nations, which they have maintained with Dignity and Honor for two and twenty years, was well chosen to take into consideration the Horrid depredations committed on the Property of your fellow Citizens by the Cruisers of the French Republic, the neglect to adopt measures for reparation, and the contumelious Treatment of our Envoys, and through them of our Nation
Your approbation of the part acted on the great Theatre, by your first Magistrate by your Envoys and the great Councils of your nation, with relation to the French Republic is very acceptable, and as all who drink the Western Waters think alike, we may hope that your sentiments are as extensive as those Waters
Although you express with great Modesty your assurance that your Efforts shall not be wanting to support the Independence sovereignty and honor of our Nation yet I am not the less confident that in case of necessity they will not be feeble. John Adams
